CAMPBELL, J.
(dissenting). I do not believe there'was any contract in this case. It seems to me that the writer of the majority opinion, in an effort to lend some show of support to a result arbitrarily determined to be reached, has grossly distorted the facts as they appear-from the record. The second finding of fact of the trial court in this case was as follows:
“That on June 16, 1924, the defendant, upon the solicitation of a salesman representing the Acme Petroleum Company, the plaintiff’s assignor, -suggested, signed, and tendered for approval a postdated written and printed offer to buy distillate in carload lots, at a definite price, for the' ensuing season, which contract contained the provision that 'it is understood and agreed that this contract, when executed by the buyer and by the seller’s branch office, and approved by the general offices at Chicago, Ill., contains all the terms and agreements between the -parties, and that any oral conditions or understandings additional to, or in variance with, the foregoing, shall be void and of no effect,’ but the said tendered contract was never executed by the seller’s branch office, nor approved by the seller’s general office in 'Chicago, Ill., -although the same was submitted to them for signature and approval.”
The judgment of the trial court should be affirmed, unless we can fairly say that this finding is contrary to- the clear perponderance of the evidence. Reading the evidence set out in the briefs, I think that in -many particulars it utterly fails to- support a number of the conclusions drawn and statements made in the opinion *82as to the facts. Viewing the facts' as they appear to me from the briefs filed in this cause, I am not only unable to say that there is a clear preponderance of the evidence against the findings of the trial judge, but I fail to see how he could have found otherwise than he did. I think the judgment and order appealed from should be affirmed.